Citation Nr: 0833413	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-44 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an increased, compensable evaluation for 
residuals of a left wrist fracture.

2.  Entitlement to service connection for a left forearm 
disorder, claimed as secondary to service-connected residuals 
of left wrist fracture.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
inferior third ventricle wall benign cystic lesion.

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of head trauma with headaches.    


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  He thereafter had reserve service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that, although the veteran sought to reopen a 
claim characterized as one for service connection for a brain 
tumor, the RO recharacterized it as a claim for "benign 
cystic lesion left inferior third ventricle wall" in its 
February 2003 decision, based upon medical evidence 
establishing that condition as the one to which the veteran 
refers in his claim.  This recharacterization is the same 
disability as hereinabove described, namely an inferior third 
ventricle wall benign cystic lesion.  

The claim of entitlement to an increased, compensable 
evaluation for residuals of left wrist fracture, and the 
herein reopened claims of entitlement to service connection 
for an inferior third ventricle wall benign cystic lesion and 
entitlement to service connection for residuals of head 
trauma with headaches, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the veteran 
having a left forearm disorder distinct from his residuals of 
left wrist fracture, and the preponderance of the evidence is 
accordingly against a distinct left forearm disorder having 
been caused or aggravated by the veteran's service-connected 
residuals of left wrist fracture.  

2.  The veteran's claim of entitlement to service connection 
for brain tumor was last previously finally denied by the RO 
in April 1978, and that denial was not timely appealed.

3.  The evidence received since the April 1978 denial of 
service connection for a brain tumor is new, and it creates a 
reasonable possibility of substantiating the claim for 
service connection for what is now characterized as an 
inferior third ventricle wall benign cystic lesion, 
warranting reopening of the claim as a claim for service 
connection for an inferior third ventricle wall benign cystic 
lesion.  

4.  The veteran's claim of entitlement to service connection 
for residuals of head trauma with headaches was last 
previously finally denied by the RO in November 1977, and 
that denial was not timely appealed.

5.  The evidence received since the November 1977 denial of 
service connection for residuals of a head injury is new, and 
it creates a reasonable possibility of substantiating the 
claim for service connection for residuals of a head injury, 
warranting reopening of that claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left forearm 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2007).

2.  New and material evidence has been received since the 
last final decision denying service connection for a disorder 
now characterized as an inferior third ventricle wall benign 
cystic lesion; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received since the 
last final decision denying service connection for residuals 
of a head injury; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed request to 
reopen his claims for service connection for an inferior 
third ventricle wall benign cystic lesion and residuals of 
head trauma with headaches.  These reopened claims are the 
subject of remand, below.  Hence to the limited extent of 
these two requests to reopen herein decided, there is no 
reasonable possibility that any notice or development 
assistance would further these two claims.

In addition, VA has fulfilled the above requirements in this 
case regarding the remaining issue herein adjudicated, i.e., 
service connection for a left forearm disorder as secondary 
to service-connected residuals of left wrist fracture.  The 
veteran was not afforded a VCAA letter prior to initial 
adjudication of this claim by a February 2003 RO rating 
action.  However, this defect was cured including by 
subsequent VCAA notice in May 2004, and readjudication of the 
claim for service connection for a left forearm disorder de 
novo by SSOCs in December 2004 and March 2006.  Mayfield; 
Prickett.

By the May 2004 VCAA letter, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the bases of review and the information and 
evidence necessary to substantiate the claim for secondary 
service connection for a left forearm disorder.  He was also 
told by this letter that it was his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the May 
2004 VCAA notice letter did not address the downstream issues 
of initial rating and effective date for the veteran's 
claimed left forearm disorder, such errors are harmless and 
moot, because the claim are herein denied.  The veteran was 
afforded Dingess-type notice by a March 2006 letter.  
However, this was to followed, after an appropriate interval, 
by an additional SSOC.  (The SSOC issued in March 2006 is 
dated just two days after the issuance of the Dingess-type 
notice letter.)

The May 2004 VCAA letter also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claim, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claim.  

The veteran was appropriately informed, including by the 
appealed rating decision and an SOC and SSOCs, of records 
obtained, and, by implication, of records not obtained.  VA 
treatment records were obtained, as well as private treatment 
records about which the veteran informed and provided 
authorization to obtain, and all these records were 
associated with the claims file.  The veteran was also 
adequately informed of the importance of obtaining all 
relevant records, and, as noted, of his ultimate 
responsibility to see that records are obtained in 
furtherance of his claim.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related (here indirectly 
based on a secondary service connection claim) to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran was afforded an examination in March 2005 
addressing his service-connected residuals of left wrist 
fracture and his claim that left forearm disability is due to 
that service-connected condition.  The examiner appropriately 
reviewed the record and addressed the medical questions 
presented, satisfactorily for the Board's adjudication herein 
of the secondary service connection claim.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He did not request a hearing to provide testimony in 
furtherance of his claim, though he was offered a hearing 
including by the VA From 9 which he completed to perfect his 
appeal.  There is no indication that he desires a further 
opportunity to address his claim herein adjudicated.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim for 
service connection for a left forearm disorder.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Service Connection for a Left Forearm Disorder, Claimed 
as Secondary to 
Residuals of Left Wrist Fracture 

The veteran has claimed entitlement to service connection for 
a left forearm disorder only on a secondary basis, as 
secondary to his service-connected residuals of left wrist 
fracture.  Neither statements by the veteran nor evidence of 
record indicates any other basis of claim, with no evidence 
or statement presented addressing or alleging any direct link 
to service.

Secondary service connection shall be awarded for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran sought some VA treatment in February 2002, around 
the time of his claim submission, presenting complaints of 
pain in the left forearm and left wrist.  He was initially 
seen by a VA nurse and reported that his wrist ached 
constantly, and that he experienced sharp, radiating pains 
when he moved a certain way, which resulted in a loss of 
grip.  The nurse assessed a painful left wrist.  
Approximately a 

pain in the wrist and forearm when lifting things with his 
left hand, as well as tenderness when turning the wrist.  He 
reported that these symptoms were worse with changes in the 
weather.  Left wrist and forearm pain was then assessed.  

Upon VA examination in March 2005, the veteran reported that 
he had aching associated with the weather, and pain that may 
radiate up the dorsum of his wrist to the mid forearm.  
However, he denied numbness, tingling, or weakness in the 
hands, and reported being able to perform his usual 
activities.  The veteran somewhat erroneously reported that 
his wrist fracture in service was followed by immobilization 
for six weeks (rather than three as indicated by his service 
treatment records (STRs)).   The examiner noted that X-rays 
of the wrist in February 2002 showed no evidence of left 
wrist fracture.  New X-rays showed both wrists to be normal.  

Upon physical examination in March 2005,  active range of 
motion of the left wrist was to 70 degrees dorsiflexion, 70 
degrees palmar flexion, 35 degrees ulnar deviation, and 20 
degrees radial deviation, and these findings were noted to be 
similar to those for the right wrist.  The examiner found no 
sensorimotor abnormalities.  Strength and sensation were 
good, and supination and pronation of the arms were 
symmetrical at 80 degrees each for each arm.  There was no 
pain shown on range of motion.  The examiner assessed that 
the veteran had no separate left forearm condition secondary 
to his left wrist condition.  The examiner further assessed 
that the veteran had good strength and function in the left 
wrist which was not limited by pain, fatigue, weakness, or 
lack of endurance, including upon repetitive use.  

Thus, the March 2005 VA examiner concluded that the veteran 
did not have a left forearm disability secondary to his 
residuals of left wrist fracture, because he did not have a 
left forearm disorder distinct from the service-connected 
residuals of left wrist fracture.  The presence or absence of 
a distinct disability, as opposed to mere symptoms which may 
be reflective of disability elsewhere or no disability at 
all, is a medical question requiring medical expertise.  
Thus, the veteran's lay opinion as to the presence of a 
distinct, secondary left forearm disorder, is not cognizable 
as evidence of distinct disability to support his claim.  
Espiritu; cf. Jandreau.  While the veteran's statements are 
cognizable to support the presence of symptoms, such as the 
veteran's reported occasional radiating pain from the wrist 
to the forearm, this of itself is insufficient to establish 
the presence of a distinct left forearm disorder.  Id.  

The veteran has presented no evidence beyond his own 
assertions, to support the presence of such a distinct 
disability.  Accordingly, with the weight of the evidence is 
against the presence of a distinct left forearm disorder, the 
preponderance of the evidence is against the claim for 
service connection for a left forearm disorder as secondary 
to the veteran's service-connected residuals of left wrist 
fracture.  38 C.F.R. § 3.310.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Reopening Claims of Service Connection for Inferior 
Third Ventricle Wall Benign Cystic Lesion, and
Residuals of Head Trauma with Headaches

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

In this case, the last prior denial of the veteran's claim 
for service connection for residuals of head injury/trauma, 
was by an RO confirmed rating decision in November 1977.  The 
appellant did not appeal that decision, and accordingly it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  Of 
record at that time were STRs and lay statements.  

The last prior denial of the veteran's claim of service 
connection for inferior third ventricle wall benign cystic 
lesion, then characterized simply as a brain tumor, was by an 
RO confirmed rating decision in April 1978.  The appellant 
did not appeal that decision, and accordingly it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.   Added to 
the record between the November 1977 RO decision and the 
April 1978 RO decision were lay statements and a medical 
opinion letter by a private treating physician, Dr. 
Harrington. 

The veteran's STRs reflect that the veteran suffered a 
fracture of the radial head of the left wrist in service in 
May 1972 when blown down by an aircraft, which injury was 
treated with three weeks in a short arm cast.  These records 
provide no documentation of any trauma to the head at that 
time.  

The private medical records reflect that the veteran began to 
receive treatment in 1976 for documented symptoms and 
findings of neurological-type impairment, including affecting 
the right upper extremity, as well as headaches, low energy, 
and neck stiffness, with an eventual diagnosis consistent 
with the currently diagnosed inferior third ventricle wall 
benign cystic lesion.  


The lay statements of record are to the effect that the 
veteran suffered a blow to the head in service, and that 
subsequently, including after service, he had symptoms 
including headache or impaired functioning, or other symptoms 
later attributed to his inferior third ventricle wall benign 
cystic lesion.  

Pertinent evidence received into the record includes an 
additional lay statement dated in August 1978, and in more 
recent years VA and private head/brain imaging studies and 
treatment records, as well as a December 2000 VA neurological 
examination for compensation purposes addressing his inferior 
third ventricle wall benign cystic lesion and related 
conditions.  

This additional evidence is new, and it raises a reasonable 
possibility of substantiating on the merits the claims for 
service connection for an inferior third ventricle wall 
benign cystic lesion and residuals of head trauma with 
headaches.  Specifically the August 1978 lay statement was 
reportedly by a fellow soldier.  That fellow soldier then 
said that, although he did not witness the veteran being 
blown down by a jet, he did see him within days thereafter, 
and learned of the incident from other comrades and saw that 
the veteran had injured his wrist.  The fellow soldier added 
that the veteran complained of headaches for about a week the 
accident, and these then seemed to subside.  However, the 
fellow soldier stated, "But I could tell there was something 
still wrong."  He described how the veteran presented some 
behavioral changes after the accident, including being short 
tempered and no longer telling jokes.  Other lay statements, 
previously of record, also relate to changes in the veteran 
after the accident and/or after service.  

These lay records, together with more recent treatment and 
evaluation records, need be considered as a whole.  
Accordingly, both claims are reopened.  38 C.F.R. § 3.156(a).  
The reopened claims are the subject of remand, below.  




ORDER

Service connection for a left forearm disorder is denied. 

The claim for service connection for an inferior third 
ventricle wall benign cystic lesion is reopened, and to this 
extent the appeal is allowed.  

The claim for service connection for residuals of head trauma 
with headaches is reopened, and to this extent the appeal is 
allowed.  


REMAND

The RO must afford the veteran a VCAA letter addressing his 
claim for an increased rating for residuals of left wrist 
fracture that meets due process requirements addressed in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
These requirements are detailed in the first remand 
instruction, below.

In support of his claims for service connection for an 
inferior third ventricle wall benign cystic lesion and for 
residuals of head trauma with headaches, the veteran calls 
attention to a June 1977 medical report by T. Harrington, a 
private treating physician, in which that physician noted 
that the veteran had had symptoms over a two-year period of 
paresthesia or spasm in the right upper extremity starting in 
the hand and moving upward.  The physician noted that an EEG, 
EMG, skull X-rays, and cervical spine X-rays were normal, but 
a head CT scan revealed a "probable posterior third 
ventricular tumor and hydrocephalus."  

The veteran alternatively argues that he developed his benign 
cystic lesion, or another condition causative of headaches, 
within the first post-service year, or that he developed 
these as a residual of head injury in service.  However, 
careful review of the noted June 1977 report by T. Harrington 
documents the veteran's report at that time that he "denied 
any significant history of head injuries in the past."  

Also, in that June 1977 record the veteran did report that, 
although his right upper extremity symptoms had markedly 
subsided since their onset during the prior two years, the 
symptoms had gradually increased over the prior two months, 
and he had also noticed a gradual increase in associated 
headaches.  The veteran then reported that he had "no 
problems with [the headaches] prior to this time."

However, these apparent contradictions in the veteran's 
statements, regarding past head injury or time of onset of 
headaches, do not end the inquiry.  These questions of head 
injury in service or headaches prior to 1977, are addressed 
in part in lay statements submitted into the record in 1977 
and 1978.  These include statements reportedly by two fellow 
soldiers to the effect that the veteran had suffered 
headaches and neurological-type symptoms following the 
accident in service when he was blown down by an aircraft and 
injured his wrist.  They also include lay statements by 
others who knew the veteran, regarding potentially 
neurological-type changes following his return from service.  

These lay statements, taken together, present a possibility 
of injury in service causative of disability of the central 
nervous system, potentially inclusive of neurological or 
mental difficulties, or headaches.  

Of record is a February 1978 letter from T. Harrington, a 
treating private physician, noting that the veteran had been 
under his care since June 1976, and further noting that the 
veteran's right side symptoms had resolved without any 
specific treatment.  The physician reported on a stereotactic 
biopsy showing a cystic lesion which was benign and not a 
tumor, but stated that "it was very difficult to arrive at 
any etiology for [the veteran's] disease process."  The 
physician then noted a report by the veteran of having been 
in an automobile accident while in service, and concluded 
that "[i]n view of the lack of definite diagnosis and 
etiology of the cystic lesion at the base of the brain, it is 
just as likely that this cystic lesion is a residual of head 
trauma as any other explanation for it." 

The veteran was afforded a VA examination in December 2000 to 
address his inferior third ventricle wall benign cystic 
lesion and claimed residuals of head injury, as related to 
service.  The VA examiner in December 2000 did not have the 
entire medical record available for review, but after the 
examination he did review pertinent evaluative scans 
including a January 2001 head CT, as well as records of Dr. 
Harrington.  In a January 2001 addendum opinion, the VA 
examiner assessed and opined as follows: 

Benign cystic tumor left inferior third ventricle 
wall, status-post drainage and VP shunt placement 
for hydrocephalus.  Based on the appearance and 
location of the lesion on CT, as well as 
Dr. Harrington's notes, I feel this most likely 
represents a benign cystic tumor rather than some 
type of post-traumatic lesion.  I can not relate 
the development of this tumor to his head injury.  
Nor do I feel that his head injury in service 
aggravated the lesion; if it had, he should have 
developed symptoms immediately rather than 2 to 5 
years later.

Thus, the opinion of the VA examiner, based only on review of 
some of Dr. Harrington's records and on contemporaneous CT 
scans, is to the effect that the veteran's inferior third 
ventricle wall benign cystic lesion is unrelated to any prior 
head trauma multiple years prior.  However, notably, the VA 
examiner did not have the benefit of review of the lay 
statements of record, which effectively document symptoms 
potentially of aggravation of the inferior third ventricle 
wall benign cystic lesion in service, based on symptoms noted 
by fellow soldiers immediately following the accident, as 
well as symptoms noted by family and acquaintances 
immediately upon the veteran's return from service.  

VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1.  Thus, it is 
essential that the examining physician have the veteran's 
records to review in conjunction with the examination, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the Board considers review of lay 
statements of record to be essential to a fully informed 
evaluation of the veteran's inferior third ventricle wall 
benign cystic lesion and any opinion to be provided 
addressing the veteran's claims for that disorder and for 
residuals of head trauma with headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter 
addressing the claim of entitlement to an 
increased evaluation for residuals of left wrist 
fracture.  The notice should include the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In accordance with Vazquez-Flores v. Peake, the 
VCAA notice should specifically:  (1) inform the 
claimant that to substantiate such a claim he or 
she must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; (2) provide general 
notice of the criteria necessary for entitlement 
to a higher disability rating under the 
applicable diagnostic code; (3) inform the 
claimant that disability ratings will be 
determined by applying relevant diagnostic codes, 
which typically provide for a range in severity 
of a particular disability from 0 percent to as 
much as 100 percent based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Schedule the veteran for an appropriate 
neurological examination to address the nature 
and etiology as related to service, of his 
inferior third ventricle wall benign cystic 
lesion, as well as any residuals of head trauma 
with headaches.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All necessary 
studies, tests, and evaluations should be 
performed and the results noted in the 
examination report.  The examiner should answer 
the following:

a.  Separately for the diagnosed inferior third 
ventricle wall benign cystic lesion, and for any 
residuals of head trauma with headaches, based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, the examiner should provide an opinion, 
with full clinical rationale, as to whether it is 
at least as likely as not (i.e., to at least a 50-
50 degree of probability) that the disorder 
developed in service, including as related to an 
in-service injury, or is otherwise causally related 
to service, or whether such in-service or service-
related causation or etiology is unlikely (i.e., 
less than a 50-50 probability).  In providing this 
opinion, it is essential that the examiner review 
past lay statements by fellow soldiers as well as 
by persons who knew the veteran before and after 
service, which may serve to document symptoms of 
disability of service onset.  The examiner should 
also review service treatment records, past and 
more recent post-service private and VA clinical 
records (including particularly private records 
more proximate to service), as well as medical 
assessments and a February 1978 letter in support 
of the veteran's claim as provided by Dr. 
Harrington, the veteran's then private treating 
physician.  The examiner should also review the VA 
December 2000 neurological examination report and 
January 2001 addendum, noting that the opinion 
provided therein was not informed by review of lay 
statements of record, and hence was not informed by 
reports of neurological-type symptoms of onset 
immediately or shortly after the veteran suffered 
an accident in service in May 1972 when blown down 
by an aircraft.  

b.  Note:  The term "at least as likely as not" 
as used above does not mean merely within the realm 
of medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it 
is to find against it.

c.  Any opinion provided should include discussion 
of specific evidence of record.  The examiner must 
set forth the complete rationale underlying any 
conclusions drawn or opinions expressed.  The 
conclusions of the examiner should reflect review 
of the claims folder, and the discussion of 
pertinent evidence.  If some questions cannot be 
answered without resorting to pure speculation, 
this should be stated.

3.  Thereafter, and following any other indicated 
development, the RO should readjudicate the 
remanded claims de novo.  If any benefit sought by 
the remanded claims is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


